FILED
                                                           APPE.ALS DIV I
                                                  COURT OF VIASIAISGT
                                                   SINTE OF
                                                         hPR 16 MA 9t 50
                                                   1111%



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                     )
                                         )      DIVISION ONE
                     Respondent,         )
                                         )      No. 76207-9-1
                v.                       )
                                         )      UNPUBLISHED OPINION
CHRISTOPHER ROBERT KINTZ,                )
                                         )
                     Appellant.          )      FILED: April 16, 2018
                                         )

      DWYER, J. — Following a bench trial, Christopher Kintz was found guilty of

burglary in the second degree and possession of methamphetamine. On appeal,

Kintz contends that the State failed to present evidence establishing the corpus

delicti of the crime of burglary in the second degree. Finding no error, we affirm.



       On November 2, 2014, police responded to a report of a suspicious

person inside room 192A of Bagley Hall at the University of Washington. A

graduate student was working in the chemistry lab at Bagley Hall when he saw a

strange man wandering around the lab. Bagley Hall was closed to the public that

day and was only accessible via approved card entry. The student asked the

man what he was doing inside the building and the man replied that he was "just

passing through." The student called the police and provided them with a

description of the man. The responding officers searched the room where the
No. 76207-9-1/2


student sawthe man and noticed that there was an open window at ground level

immediately adjacent to the room.

      The responding officers then received a call that a man matching the

intruder's description was spotted inside of the Health Sciences Building. The

officers searched the Health Sciences Building and discovered Christopher Kintz

wandering around the 4th floor. The student witness positively identified Kintz as

the man that he saw in Bagley Hall. The officers arrested Kintz and searched

him incident to arrest, discovering two small glass beaker tubes and a small bag

of methamphetamine. After the officers read Kintz his Miranda' rights, Kintz

confessed that he had climbed through the window of Bagley Hall and had stolen

glass beakers in order to build a methamphetamine pipe.

       Kintz was charged with burglary in the second degree and possession of

methamphetamine. On August 25, 2015, Kintz signed a drug diversion court

waiver and agreement(Agreement). The Agreement provided that, upon his

successful completion of the drug court program, all criminal charges pending

against Kintz would be dismissed with prejudice. The Agreement further

provided that, in the event that Kintz failed to complete the drug court program, a

bench trial would be held at which the State could present evidence related to the

charges against him and that the judge would decide whether he was guilty

based solely on that evidence. Kintz agreed to waive his right to contest or

object to any evidence presented against him.




       1 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694(1966).
                                            - 2-
No. 76207-9-1/3


       Kintz violated the Agreement and was terminated from the drug court

program on October 31, 2016. On November 10, 2016, the trial court found Kintz

guilty of burglary in the second degree and possession of methamphetamine and

sentenced him to 51 months of confinement. Kintz appeals.

                                         11

       Kintz first contends that the State failed to present independent evidence

sufficient to establish the corpus delicti of burglary in the second degree. We

disagree.

      "Corpus delicti means the 'body of the crime." State v. Brockob, 159
Wash. 2d 311, 327, 150 P.3d 59(2006)(internal quotation marks omitted)(quoting

State v. Aten, 130 Wn.2d 640,655, 927 P.2d 210 (1996)). The body of the crime

"usually consists of two elements:(1) an injury or loss (e.g., death or missing

property) and (2)someone's criminal act as the cause thereof." City of

Bremerton v. Corbett, 106 Wash. 2d 569, 573-74, 723 P.2d 1135 (1986).

      "The corpus delicti 'must be proved by evidence sufficient to support the

inference that' a crime took place, and the defendant's confession 'alone is not

sufficient to establish that a crime took place." State v. Cardenas-Flores, 189
Wash. 2d 243, 252, 401 P.3d 19(2017)(quoting Brockob, 159 Wash. 2d at 327-28).

Specifically, "[t]he State must present other independent evidence... that the

crime a defendant described in the [confession] actually occurred." Brockob, 159
Wash. 2d at 328.

      Essentially, corpus delicti is a corroboration rule that "prevent[s]
      defendants from being unjustly convicted based on confessions
      alone." [State v.1 Dow, 168 Wn.2d [243,] 249[, 227 P.3d 1278
      (2010)]; see also 1 KENNETH S. BROUN ET. AL., MCCORMICK ON

                                        - 3-
No. 76207-9-1/4


        EVIDENCE § 145, at 802 n.7 (7th ed. 2013)("The corroboration
        requirement rests upon the dual assumptions that [the] risk[]of
        inaccurac[ies] are serious . . . and that juries are likely to accept
        confessions uncritically.").

Cardenas-Flores, 189 Wash. 2d at 252.

        Our Supreme Court has held that corpus delicti is a rule of sufficiency that

may be raised for the first time on appea1.2 Cardenas-Flores, 189 Wash. 2d at 257,

263. "Under the Washington rule... the evidence must independently

corroborate, or confirm, a defendant's" confession. Brockob, 159 Wash. 2d at 328-

29. "The independent evidence need not be of such a character as would

establish the corpus delicti beyond a reasonable doubt, or even by a

preponderance of the proof. It is sufficient if it prima facie establishes the corpus

delicti." State v. Meyer, 37 Wash. 2d 759, 763-64, 226 P.2d 204(1951). "Prima

facie corroboration. . . exists if the independent evidence supports a 'logical and

reasonable inference' of the facts" that the State seeks to prove. Brockob, 159
Wash. 2d at 328 (internal quotation marks omitted)(quoting Aten, 130 Wash. 2d at

656). "While the State must establish the mental element of the crime beyond a

reasonable doubt to sustain a conviction, mens rea is not required to satisfy

corpus delicti." Cardenas-Flores, 189 Wash. 2d at 263-64.

        "On appeal, any error in the admission of a confession under corpus delicti

is necessarily considered in light of all the evidence at trial, not simply the

foundation laid when the confession is offered." Cardenas-Flores, 189 Wash. 2d at


        2 The State contends that Kintz waived his right to object to the admission of his
confession and that, accordingly, it need not establish the corpus delicti of burglary in the second
degree. But our Supreme Court has held that corpus delicti is a rule of sufficiency that can be
raised for the first time on appeal. Cardenas-Flores, 189 Wash. 2d at 263. Accordingly, the State's
contention necessarily fails.
                                               -4-
No. 76207-9-1/5


262. "In determining whether there is sufficient evidence of the corpus delicti

independent of the defendant's statements, we assume the 'truth of the State's

evidence and all reasonable inferences from it in a light most favorable to the

State." Cardenas-Flores, 189 Wash. 2d at 264 (quoting Aten, 130 Wash. 2d at 658).

        Here, Kintz contends that the State failed to present prima facie evidence

sufficient to establish the corpus delicti of burglary in the second degree.3 To

establish the corpus delicti of burglary in the second degree, the State had to

present prima facie evidence that someone (1) entered or remained unlawfully in

a building (2) with intent to commit a crime against a person or property therein.

As discussed herein, independent evidence is sufficient if it supports a logical

and reasonable inference of the facts that the State seeks to prove. Cardenas-

Flores, 189 Wash. 2d at 264. The evidence presented by the State included an

incident report, two written statements by responding officers, a written statement

by the student witness, and a photograph of a sign setting forth the Bagley Hall

building hours.

        Sufficient evidence prima facie establishes the fact that the crime of

burglary in the second degree occurred. A witness discovered Kintz inside of

Bagley Hall, which was closed to the public and only accessible via approved

card entry.4 The area in which Kintz was discovered housed glass beakers and



         3 Pursuant to ROW 9A.52.030, "[a] person is guilty of burglary in the second degree if,
with intent to commit a crime against a person or property therein, he or she enters or remains
unlawfully in a building other than a vehicle or a dwelling."
         4 Kintz invites us to speculate that he may have been granted access to Bagley Hall by
an unidentified individual. But there is no evidence that anyone invited Kintz into the building.
Moreover, such speculation is contrary to the mandate that we draw all reasonable inferences
from the evidence in the light most favorable to the State. Cardenas-Flores, 189 Wash. 2d at 264.

                                               - 5-
No. 76207-9-1/6


was immediately adjacent to an open window. Kintz was detained shortly after

leaving the locked building and a search incident to arrest revealed that he was

holding glass beakers. Drawing all reasonable inferences in a light most

favorable to the State, this evidence supports a logical inference that a burglary

occurred.

                                          Ill

       Kintz next contends that his conviction for burglary in the second degree

was not supported by sufficient evidence. We disagree.

      "Evidence is sufficient to support a guilty verdict if any rational trier of fact,

viewing the evidence in the light most favorable to the State, could find the

elements of the charged crime beyond a reasonable doubt." Cardenas-Flores,
189 Wash. 2d at 265. "A claim of evidentiary insufficiency admits the truth of the

State's evidence and all reasonable inferences from that evidence." State v.

Rodriquez, 187 Wash. App. 922, 930, 352 P.3d 200 (2015).

       Here, because the State satisfied corpus delicti, Kintz's confession to the

police was properly considered by the trial court. Kintz admitted that he

unlawfully entered Bagley Hall through the open window and stole the glass

beakers in order to make methamphetamine. The evidence establishing corpus

delicti, coupled with Kintz's confession, provides overwhelming evidence that he

committed burglary in the second degree.

                                          IV

       Finally, Kintz has filed a statement of additional grounds for review. See

RAP 10.10. Kintz contends that the responding officer who submitted the


                                          6
No. 76207-9-1/7


incident report was not truthful. Kintz has not sufficiently identified the nature of

the alleged error to permit appellate review. See RAP 10.10(c).

       Affirmed.




                                                         7 ri




                                           7